DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2009/0084644).
In Re claim 1, Murakami discloses a suspension system (10) mid-valve (40), comprising: a bi-directional mid-valve (40); an elongate damping rod (23) having a first end coupled to the mid-valve (see fig. 3) and a second end (see fig. 4); longitudinally adjustable mid-valve compression and rebound adjustment rods (71 or 72); a user-accessible mid-valve adjustment rod actuator (80-82, 90-92) in contact with the adjustment rod; wherein the mid-valve adjustment mechanism is adjusted by longitudinal movement of the adjustment rod to thereby adjust the damping force of the mid-valve (par. 0052-0058).
Allowable Subject Matter
Claims 14, 15, 17, and 19-27 are allowed.
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not fully persuasive.
In response to applicant’s arguments regarding the amendments to claim 1 and defining applicant’s invention over Murakami, the examiner points out that applicant’s arguments are narrower in scope than the claim provides support for.  Specifically, claim 1 recites the term “actuator”, which is not in and of itself limiting to a single monolithic component; and thus, the multi-piece screw-nut actuator of Murakami is understood to encompass applicant’s claim limitation of “the actuator being on contact with the adjustment rod”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657